l


    AO 245B (CASDRev. 02/18) Judgment in a Criminal Case for Revocations                                              FILED
                                                                                                                      MAY l <l 2019
                                        UNITED STATES DISTRICT COUR'
                                                                                                               CLER         ·
                                              SOUTHERN DISTRICT OF CALIFORNIA                             SOUTHER~ ~1if~f6 HICT COURT
                                                                                                          BY                    T OF CALIFORNIA
                 UNITED STATES OF AMERICA                                JUDGMENT IN A CRI VUl'<AL-                                     DEPUTY
                                                                         (For Revocation of Probation or Supervised Release)
                                                                         (For Offenses Committed On or After November 1, 1987)
                                   v.
                        Jose Esiquio Martinez                               Case Number:        15cr0491-BTM

                                                                         Diane Regan
                                                                         Defendant's Attorney
    REGISTRATION NO.               34029298

    o-
    THE DEFENDANT:
    IZI admitted guilt to violation of allegation(s) No.       2
                                                              ~~~~~~~~~~~~~~~~~~~~~~~~-




    D was found guilty in violation of allegation(s) No.                                                  after denial of guilty.

    Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

    Allegation Nnmber                 Nature of Violation

                  2                   Committed a federal, state or local offense




                                                                                                                '
         Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 4 of this judgment.
    The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
            IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
    material change in the defendant's economic circumstances.

                                                                         May&. 2019
                                                                         Date of Imposition of Sentence


                                                              ---'1~~----UNITED STATES DISTRICTJUDGE




                                                                                                                        15cr0491-BTM
'
    AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

    DEFENDANT:                Jose Esiquio Martinez                                                    Judgment - Page 2 of 4
    CASE NUMBER:              15cr0491-BTM

                                                      IMPRISONMENT
     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
     Four(4)Months                                                               &                   TGi}~~
                                                                                  HOn4
                                                                                              Oj·

                                                                                                    tED MOSKOWITZ
                                                                                  UNITED STATES DISTRICT JUDG



     D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
     D     The court makes the following recommendations to the Bureau of Prisons:




     D     The defendant is remanded to the custody of the United States Marshal.

     D    The defendant shall surrender to the United States Marshal for this district:
           D    at
           D    as notified by the United States Marshal.

          The defendant shall surrender for service of sentence at the institution designated by the Bureau of
     D
          Prisons:
           D    on or before
           D    as notified by the United States Marshal.
           D    as notified by the Probation or Pretrial Services Office.

                                                           RETURN
    I have executed this judgment as follows:

          Defendant delivered on                                            to

    at   ~~~~~~~~~~~~
                                              , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                         By                   DEPUTY UNITED STATES MARSHAL



                                                                                                           15cr0491-BTM
        AO 245B (CASO Rev. 08/13) Judgment in a Criminal Case for Revocations

        DEFENDANT:                    Jose Esiquio Martinez                                                                     Judgment - Page 3 of 4
        CASE NUMBER:                  15cr049 l-BTM

                                                             SUPERVISED RELEASE
    Upon release from imprisonment, the defendant shall be on supervised release for a term of:
    Two (2) Years



         The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
    custody of the Bureau of Prisons unless removed from the United States.
    The defendant shall not commit another federal, state or local crime.
    For offenses committed on or after September 13, 1994:
    The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
    substance. The defendant shall submit to one drug test within 15 days ofrelease from imprisonment and at least two periodic drug tests
    thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
    term of supervision, unless otherwise ordered by court.
              The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future
              substance abuse. (Check, if applicable.)
              The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
              The defendant shall cooperate in the collection ofa DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
              Backlog Elimination Act of2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
              The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
    D         seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
              resides, works, is a student, or was convicted of a qualifying offense. (Check if applicable.)
    D         The defendant shall participate in an approved program for domestic violence. (Check if applicable.)

            If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
        such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
        Payments set forth in this judgment.
           The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply with
        any special conditions imposed.
                                             STANDARD CONDITIONS OF SUPERVISION
         I)    the defendant shall not leave the judicial district without the permission of the court or probation officer;
         2)    the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
         3)    the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
         4)    the defendant shall support his or her dependents and meet other family responsibilities;
         5)    the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
               reasons;
       6)      the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
_ _ _ _7)      the defendant shall refrain fmm_eXi:_e_ssiY.e_use_ofalcohoLanclshalLnolpurchase,-possess,-use,distribute,or-administer-any-oontrolled-substance-or--
               any paraphernalia related to any controlled substances, except as prescribed by a physician;
         8)    the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
         9)    the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
               unless granted pennission to do so by the probation officer;
         10)   the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall pennit confiscation of any contraband
               observed in plain view of the probation officer;
         11)   the defendant shall notify the probation officer within seventy~two hours of being arrested or questioned by a law enforcement officer;
         12)   the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
               the court; and
         13)   as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal record or
               personal history or characteristics and shall pennit the probation officer to make such notifications and t<? confitm the defendant's compliance
               with such notification requirement.



                                                                                                                                      15cr0491-BTM
'   .
        AO 245B (CASO Rev. 08/13) Judgment in a Criminal Case for Revocations

        DEFENDANT:            Jose Esiquio Martinez                                                 Judgment - Page 4 of 4
        CASE NUMBER:          15cr0491-BTM

                                       SPECIAL CONDITIONS OF SUPERVISION


           I. Submit person, property, residence, office and vehicle to a search, conducted by a United States
              Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of
              contraband or evidence of a violation of a condition of release; failure to submit to a search may be
              grounds for revocation; the defendant shall warn any other residents that the premises may be subject to
              searches pursuant to this condition.
           2. Participate in a program of drug and alcohol abuse treatment including testing and counseling, with at
              least I to 8 tests per month and I to 8 counseling sessions per month as directed by the probation officer.
           3. Not enter the Republic of Mexico without written permission of the Court or probation officer.
           4. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.
           5. Not possess any narcotic drug or controlled substance without a lawful medical prescription, under
              Federal Law.
           6. Not associate with known users of, smugglers of, or dealers in narcotics, controlled substances, or
              dangerous drugs in any form.
           7. Reside in a Residential Reentry Center (RRC) as directed by the probation officer for a period of up to
              60 days commencing upon release. This is a non-punitive placement. This condition terminates upon
              entry into a residential drug treatment program.
           8. Seek and maintain full time employment and/or schooling or a combination of both.
           9. Abstain from all use of Alcohol.




                                                                                                         15cr0491-BTM
